IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00160-CR
 
The State of Texas,
                                                                                    Appellant
 v.
 
Brian Keith Grisham,
                                                                                    Appellee
 
 
 

From the 12th District
Court
Walker County, Texas
Trial Court No. 24254
 

MEMORANDUM  Opinion

 
The State has filed a motion to dismiss
its appeal.  See Tex. R. App.
P. 42.2(a).  We have not issued a decision in this appeal.  Accordingly, the
appeal is dismissed.
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Dismissed
Opinion
delivered and filed November 4, 2009
Do
not publish
[CR25]




 


e='font-family:"CG Times"'>Chief
Justice
Before Chief Justice Gray,
      Justice Vance, and
      Justice
Reyna
Affirmed
Opinion
delivered and filed October 12, 2005
Do
not publish
[CR25]